t c no united_states tax_court estate of duane b farnam deceased mark d farnam personal representative and estate of lois l farnam deceased mark d farnam personal representative petitioners v commissioner of internal revenue respondent docket no filed date held for purposes of the liquidity test of sec_2057 i r c relating to estate_tax_deductions under sec_2057 i r c for certain qualified family-owned business interests decedents’ loans to their family-owned_corporation are not treated as interests in the corporation sue ann nelson and robert j stuart for petitioners blaine holiday for respondent - - opinion swift judge respondent determined deficiencies of dollar_figure and dollar_figure in the federal estate_tax of the estates of decedents duane b farnam dbf estate and lois l farnam llf estate respectively the issue for decision is whether for purposes of the liquidity test of sec_2057 decedents’ loans to their family-owned_corporation are to be treated as interests in the corporation unless otherwise indicated all section references are to the internal_revenue_code code as in effect for the dates of decedents’ deaths and all rule references are to the tax_court rules_of_practice and procedure background the facts of this case have been submitted fully stipulated under rule and are so found at the times of their deaths decedents duane b farnam and lois l farnam were residents of otter tail county minnesota at the time of filing the petition decedents’ estates’ personal representative resided in fargo north dakota although decedents died in different years--2001 and 2003--the relevant code provisions for both years are in all material respects the same for many years decedents owned and with other members of the farnam family managed farnam genuine parts inc fgp a minnesota corporation prior to its incorporation in decedent duane b farnam owned and operated the business as a sole_proprietorship throughout its existence fgp operated retail and wholesale stores in minnesota north dakota and south dakota that sold automobile parts retail and wholesale to individuals farms tire stores automobile repair shops gasoline service stations and construction and industrial companies starting in and every year thereafter members of the farnam family including decedents and entities owned by members of the farnam family lent funds to fgp fgp used the borrowed funds in its business operations over the years to substantiate and to document the loans fgp issued promissory notes fgp notes in favor of the farnam family members and related entities from whom the borrowed funds were received the fgp notes were unsecured and subordinate to claims of fgp’s outside creditors initially fgp paid principal but not interest on the borrowed funds but from in response to new tax laws fgp made annual payments of principal and interest on the fgp notes the parties stipulate that the fgp notes are to be treated as legitimate and enforceable fgp debt obligations in decedents formed the duane b farnam limited_partnership duane lp and the lois l farnam limited_partnership lois lp decedents were each partners of duane lp and lois lp and decedents contributed to these two partnerships their ownership interests in buildings and in several of the fgp notes the primary business of each of the partnerships was to own maintain and lease buildings to fgp for use as automobile parts stores on formation decedents duane and lois farnam owned percent and percent respectively of duane lp contributing property with values of dollar_figure and dollar_figure respectively to the capital of duane lp on formation decedents duane and lois farnam owned percent and percent respectively of lois lp contributing property with values of dollar_figure and dollar_figure respectively to the capital of lois lp on date decedent duane farnam passed away on date decedent lois farnam passed away at the time of decedent duane farnam’s death in decedents each individually owned percent of the big_number outstanding shares of fgp voting common_stock and mark farnam decedents’ only son and personal representative owned all of the big_number outstanding shares of fgp nonvoting common_stock in addition decedent duane farnam owned a 99-percent capital interest and mark farnam owned a 1-percent capital interest in duane lp at the time of her death in decedent lois farnam and mark farnam each owned percent of the big_number outstanding shares of fgp voting common_stock and mark farnam continued to own all of the big_number outstanding shares of fgp nonvoting common_stock in addition decedent lois farnam owned a 72-percent capital interest in lois lp and mark farnam and his wife and two children owned the remaining 28-percent capital interest in lois lp on behalf of the dbf and llf estates there were timely filed federal estate_tax returns on which were claimed qualified_family-owned_business_interest qfobi deductions under sec_2057 of dollar_figure and dollar_figure respectively on the federal estate_tax returns the common_stock in fgp and the fgp notes decedents owned at the times of their deaths directly and through their controlled partnerships were included in the respective decedents’ gross estates and in the calculation of the qfobi 50-percent liquidity test of sec_2057 the parties have stipulated the values of decedents’ stock interests in fgp and the values of decedents’ fgp notes on or about date respondent issued statutory notices of deficiency determining the above federal estate_tax deficiencies and disallowing the claimed qfobi deductions the parties have stipulated that if the fgp notes are to be treated as qfobis the adjusted values of the qfobis decedents owned will constitute approximately percent and percent respectively of the adjusted gross estates of decedents duane b farnam and lois l farnam the 50-percent liquidity test of sec_2057 therefore will be satisfied and petitioners will be entitled to the claimed dollar_figure and dollar_figure qfobi deductions if the fgp notes are not to be treated as qfobis owned by decedents the adjusted values of the qfobis will constitute approximately percent and percent respectively of decedents’ adjusted gross estates the 50-percent liquidity test of sec_2057 therefore will not be satisfied and petitioners will not be entitled to the claimed dollar_figure and dollar_figure qfobi deductions discussion the issue before us presents a difficult question of statutory interpretation petitioners and respondent each scrutinize carefully the language of sec_2057 the legislative_history and the use of similar language elsewhere in the code the question of statutory interpretation at issue focuses particularly on language from sec_2057 b --namely an interest in an entity carrying_on_a_trade_or_business petitioners contend that as long as the family ownership test of sec_2057 and ii is met for purposes of meeting the 50-percent liquidity test of sec_2057 an interest in a family_corporation or partnership may include not only equity ownership interests but also loan interests respondent contends that for purposes of meeting the percent liquidity test of sec_2057 an interest in a family_corporation or partnership does not include a loan interest in the family_corporation we begin our analysis with the language and structure of the statute itself 494_us_827 129_f3d_995 8th cir 118_tc_1 in interpreting a statute our purpose is to give effect to congress’s intent 467_us_837 406_f3d_950 8th cir 114_tc_324 if the language of a statute is plain and unambiguous the function of the court is to apply the statute according to its terms see 489_us_235 if the respondent’s position is also stated in tech adv mem date statute is ambiguous as sec_2057 clearly is we look to the statute’s legislative_history and other authorities for assistance in determining legislative intent 481_us_454 fernandez v commissioner supra pincite sec_2057 allows an estate_tax deduction from the value of a gross_estate of up to dollar_figure for the value of qfobis a decedent owned at the time of death sec_2057 provides in part as follows sec_2057 family-owned business interests a general_rule -- allowance of deduction --for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent which are described in subsection b the qualified_family-owned_business_interest qfobi allowance was first enacted in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_847 as a tax exclusion under sec_2033a in the qfobi provision was moved to sec_2057 and was converted from a tax exclusion to a tax deduction internal_revenue_service restructuring and reform act of publaw_105_206 sec b 112_stat_807 notwithstanding this conversion from an exclusion to a deduction sec_2057 is substantially the same as former sec_2033a the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_72 repealed sec_2057 for estates of decedents dying after date in the absence of intervening estate_tax legislation sec_2057 is scheduled to be reinstated for estates of decedents dying after date id sec_901 and b 115_stat_150 maximum deduction --the deduction allowed by this section shall not exceed dollar_figure generally under sec_2057 for an estate to qualify for a qfobi deduction the value of the qfobis owned by a decedent at the time of death must exceed percent of the total value of the decedent’s adjusted gross estate--the so-called percent liquidity test sec_2057 provides as follows sec_2057 family-owned business interests b estates to which section applies -- in general --this section shall apply to an estate if-- c the sum of-- i the adjusted_value of the qualified family-owned business interests described in paragraph plus ii the amount of the gifts of such interests determined under paragraph exceed sec_50 percent of the adjusted_gross_estate under sec_2057 definitional provisions are provided and it is expressly stated in subparagraph a that a qfobi with regard to a sole_proprietorship means only an equity_interest therein ie only an interest as a proprietor sec_2057 provides as follows sec_2057 family-owned business interests e qualified_family-owned_business_interest -- in general --for purposes of this section the term qualified_family-owned_business_interest means -- a an interest as a proprietor in a trade_or_business carried on as a proprietorship emphasis added under sec_2057 relating to family-owned corporations and partnerships no such express equity limitation on the definition of an interest in a family-owned entity is stated and reference is made in the flush language only to an interest in a family-owned entity however clauses i and ii of sec_2057 immediately go on to require alternative and percent family ownership in the entity--the so-called family ownership test sec_2057 provides as follows sec_2057 family-owned business interests e qualified_family-owned_business_interest -- in general --for purposes of this section the term qualified_family-owned_business_interest means-- b an interest in an entity carrying_on_a_trade_or_business if i at least-- i percent of such entity is owned directly or indirectly by the decedent and members of the decedent’s family ii percent of such entity is so owned by members of families or iii percent of such entity is so owned by members of families and ii for purposes of subclause ii or iii of clause i at least percent of such entity is so owned by the decedent and members of the decedent’s family sec_2057 goes on to provide specific rules for calculating the family-ownership test under sec_2057 and ii on the basis of the holding by family members of stock or partnership capital interests in the entity sec_2057 provides in part as follows sec_2057 family-owned business interests e qualified_family-owned_business_interest -- rules regarding ownership -- a ownership of entities --for purposes of paragraph b -- i corporations --ownership of a corporation shall be determined by the holding of stock ii partnerships --ownership of a partnership shall be determined by the owning of the appropriate percentage of the capital interest in such partnership if an estate claims and qualifies for a qfobi deduction under sec_2057 but if within years after the decedent’s death a qualified_heir of the decedent disposes of any portion of a qfobi a recapture_tax relating to the qfobi deduction the estate claimed on its federal estate_tax_return is triggered sec_2057 as noted throughout sec_2057 words expressly denoting equity ownership are used immediately preceding sec_2057 is the express limitation on a sole proprietor’s interest that for purposes of the liquidity test of sec_2057 will be taken into account to that of a proprietor see sec_2057 in addition in sec_2057 and b express references to equity interests are made by use of the words stock capital and ownership_interest in petitioners argue that the absence in the language of sec_2057 of an express limitation on the word interest eg to a capital interest or to an equity_interest that for purposes of the liquidity test of sec_2057 will be taken into account indicates that no such limitation was intended and therefore that loan interests should be taken into account petitioners cite the proposition that where a statute with reference to one subject contains a given provision the omission of such provision from a similar statute concerning a related subject is significant to show that a different intention existed 2b singer sutherland statutory construction sec_51 pincite 6th ed see also 980_f2d_506 8th cir where language is included in one section of a statute but omitted in another section of the same statute it is generally presumed that the disparate inclusion and exclusion were done intentionally and purposely 115_tc_269 affd 271_f3d_763 8th cir per curiam petitioners also note that sec_2057 contains a number of references to any interest in a qualified family-owned business suggesting to petitioners that the reference in sec_2057 to an interest is not to be limited to just an equity_interest see sec_2057 any interest in a trade_or_business id subpar b any interest in an entity id subpar c any interest in a trade_or_business we note that no regulations have been promulgated under sec_2057 the legislative_history of sec_2057 is not of particular help in resolving the issue before us petitioners point to a house-senate_conference committee report which contains a broad reference to any interest in a family-owned business as follows a qualified_family-owned_business_interest is defined as any interest in a trade_or_business regardless of the form in which it is held with a principal_place_of_business in the united_states if ownership of the trade_or_business is held at least percent by one family h conf rept pincite 1997_4_cb_1457 petitioners also argue that the general purposes of sec_2057 stated in the legislative_history support a broad reading of an interest which may qualify as a qfobi those purposes were to reduce estate_taxes for qualified family-owned businesses to protect and preserve family farms and other family-owned enterprises and to minimize the liquidation of such enterprises in order to pay estate_taxes s rept pincite 1997_4_cb_1067 see also staff of joint comm on taxation general explanation of tax legislation enacted in pincite j comm print petitioners contend that these legislative purposes would be frustrated if estates owning family businesses funded with equity qualified for the qfobi deduction but estates owning similar family businesses funded in part with shareholder loans did not respondent responds that estates holding loan interests would not have the same difficulties paying estate_taxes as would estates holding only equity interests in family businesses because loan interests can be sold to unrelated investors to obtain cash without affecting the ownership structure of the family-owned business the parties refer to sec_6166 an estate_tax provision somewhat related to sec_2057 and petitioners argue that the language thereof illustrates how congress could have limited sec_2057 had it intended to do so sec_6166 provides for a deferral of the payment of federal_estate_taxes where the decedent’s interest_in_a_closely_held_business exceed sec_35 percent of the adjusted_gross_estate for purposes of sec_6166 the statute expressly limits interest_in_a_closely_held_business to an equity or ownership_interest by using the terms interest as a proprietor interest as a partner and stock the relevant language of sec_6166 provides as follows sec_6166 extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business b definitions and special rules -- interests in closely_held_business --for purposes of this section the term_interest in a closely_held_business means-- a an interest as a proprietor in a trade_or_business carried on as a proprietorship b an interest as a partner in a partnership carrying_on_a_trade_or_business c stock in a corporation carrying_on_a_trade_or_business emphasis added respondent acknowledges the relationship between sec_6166 and sec_2057 but respondent argues that the limitations in sec_6166 to equity ownership interests support respondent’s position that sec_2057 should be construed in a parallel manner to limit the qfobi to an equity ownership_interest our holding herein is based largely on the close proximity of the language interest in an entity in sec_2057 to the explicit equity ownership language of sec_2057 and ii we find it illogical to divorce the equity ownership requirements of sec_2057 and ii from the immediately preceding language as we read the statute the interest in an entity language of sec_2057 encompasses or embraces or is limited to only the type of interests ie to equity ownership interests that is described in the rest of the very same sentence ie in the immediately following clauses of sec_2057 also as previously noted language connoting equity ownership is used pervasively in sec_2057 and we conclude that the sec_2057 definition of an interest in an entity for purposes of the qualified_family-owned_business_interest deduction is limited to equity ownership interests for the reasons stated we conclude that the fgp loan interests held by decedents directly and indirectly through their controlled partnerships are not to be treated as qfobis for purposes of sec_2057 and thus that the qfobi deductions petitioners claimed are not allowable other arguments made by the parties and not discussed herein we have considered and rejected as without merit to reflect the foregoing decision will be entered under rule
